                                                                                    FILED
                                                                               IN OPEN COURT

                   IN THE UNITED STATES DISTRICT COURT FOR T \IE
                                                                                       U
                              EASTERN DISTRICT OF VIRGINIA

                                                                          CLERK, U.S. DISTRICT COURT
                                        Norfolk Division                         NORFOLK. VA


UNITED STATES OF AMERICA
                                                    CRIMINAL N0.2:19cr

                                                    I8U.S.C. § 115(a)(1)(B)
                                                    Threatening to Assault a U.S. Official
ANTHONY BUTKTEWICZ III,
                                                    18 U.S.C.§ 981(a)(1)(C);
                                                    28 U.S.C. § 2461
               Defendant.                           Criminal Forfeiture



                                        INDICTMENT

                         FEBRUARY 2019 TERM - at Norfolk, Virginia

THE GRAND JURY CHARGES THAT:

                                         COUNT ONE


       On or about January 31, 2019, in the Eastern District of Virginia, the defendant,

ANTHONY BUTKIEWICZ III, did threaten to assault Mark Warner,a Member ofCongress, with

intent to impede, intimidate, and interfere with Senator Warner while he was engaged in the

performance of his official duties.

       (In violation of Title 18, United States Code, Section 115(a)(1)(B).)
                                          FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:


    1. The defendant, if convicted of the violation alleged in this indictment, shall forfeit to the

       United States, as part of the sentencing pursuant to Federal Rule of Criminal Procedure

       32.2,any property, real or personal, which constitutes or is derived from proceeds traceable

       to the violation.


    2. If any property that is subject to forfeiture above, as a result of any act or omission ofthe

       defendant,(a)cannot be located upon the exercise ofdue diligence,(b)has been transferred

       to, sold to, or deposited with a third party,(c) has been placed beyond the Jurisdiction of

       the Court,(d)has been substantially diminished in value, or(e)has been commingled with

       other property that cannot be divided without difficulty, it is the intention of the United

       States to seek forfeiture of any other property of the defendant, as subject to forfeiture

       under Title 21, United States Code, Section 853(p).

(In accordance with Title 18, United States Code, Section 981(a)(1)(C); Title 28, United States
Code, Section 2461(c).)
United States v. Anthony Butkiewicz III
Criminal No. 2:19cr M.


                                           A TRUE BILL
                                               i             t;> f,i^ »■ I" )>
                                             tliC             .li i'r.fc ;>•; ij has bcou lla'd
                                                    OiiJwT       Liiiit t it IV. Oi'iif.


                                           Foreperson


G. Zachary Terwi^
United S



By:
                    ickson
        assistant United States Attorney
       Attorney for the United States
       United States Attorney's Office
       101 West Main Street, Suite 8000
       Norfolk, Virginia 23510
       Office Number - 757-441-6331
       Facsimile Number - 757-441-6689
       william.jackson3@usdoj .gov
